


Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of December     , 2011, by and between
Christopher Putnam (the “Executive”) and Synchronoss Technologies, Inc., a
Delaware corporation (the “Company”).  Executive and the Company agree that the
Employment Agreement dated as of December 31, 2008 between the Company and the
Executive shall be terminated as of December 31, 2011.  Except as otherwise
provided herein, defined terms are set forth in Section 10 below.

 

1.                                       Duties and Scope of Employment.

 

(a)                                  Position.  For the term of his employment
under this Agreement (the “Employment”), the Company agrees to continue to
employ the Executive in the position of Executive Vice President of Sales.  The
Executive shall report to the Company’s President or Chief Executive Officer or
his or her designee.

 

(b)                                 Obligations to the Company.  During his
Employment, the Executive (i) shall devote his full business efforts and time to
the Company, (ii) shall not engage in any other employment, consulting or other
business activity that would create a conflict of interest with the Company,
(iii) shall not assist any person or entity in competing with the Company or in
preparing to compete with the Company, and (iv) shall comply with the Company’s
policies and rules, as they may be in effect from time to time.

 

(c)                                  No Conflicting Obligations.  The Executive
represents and warrants to the Company that he is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with his
obligations under this Agreement.  The Executive represents and warrants that he
will not use or disclose, in connection with his Employment, any trade secrets
or other proprietary information or intellectual property in which the Executive
or any other person has any right, title or interest and that his Employment
will not infringe or violate the rights of any other person.  The Executive
represents and warrants to the Company that he has returned all property and
confidential information belonging to any prior employer.

 

(d)                                 Commencement Date.  The Executive has
previously commenced full-time Employment.  This Agreement shall govern the
terms of Executive’s Employment effective as of January 1, 2012 (the
“Commencement Date”) through the Term (as defined in Section 5(a) below).

 

2.                                       Compensation

 

(a)                                  Salary.  The Company shall pay the
Executive as compensation for his services a base salary at a gross annual rate
of not less than $330,000.  Such salary shall be payable in accordance with the
Company’s standard payroll procedures.  (The annual compensation specified in
this Subsection (a), together with any increases in such compensation that the
Company may grant from time to time, is referred to in this Agreement as “Base
Salary.”).

 

(b)                                 Incentive Bonuses.  The Executive shall be
eligible for an annual incentive bonus with a target amount equal to 90% of his
Base Salary (the “Target Bonus”).  The Executive’s bonus (if

 

--------------------------------------------------------------------------------


 

any) shall be awarded based on criteria established by the Company’s Board of
Directors (the “Board”) or its Compensation Committee.  The Executive shall not
be entitled to an incentive bonus if he is not employed by the Company on the
last day of the fiscal year for which such bonus is payable.  Any bonus for a
fiscal year shall be paid within 2½ months after the close of that fiscal year. 
The determinations of the Board or its Compensation Committee with respect to
such bonus shall be final and binding.

 

3.                                       Vacation and Employee Benefits.  During
his Employment, the Executive shall be eligible for paid vacations in accordance
with the Company’s vacation policy, as it may be amended from time to time, with
a minimum of 20 vacation days per year.  During his Employment, the Executive
shall be eligible to participate in the employee benefit plans maintained by the
Company, subject in each case to the generally applicable terms and conditions
of the plan in question and to the determinations of any person or committee
administering such plan.

 

4.                                       Business Expenses.  During his
Employment, the Executive shall be authorized to incur necessary and reasonable
travel, entertainment and other business expenses in connection with his duties
hereunder.  The Company shall reimburse the Executive for such expenses upon
presentation of an itemized account and appropriate supporting documentation,
all in accordance with the Company’s generally applicable policies. 
Notwithstanding anything to the contrary herein, except to the extent any
expense or reimbursement provided pursuant to this Agreement does not constitute
a “deferral of compensation” within the meaning of Section 409A of the Code,
(a) the amount of expenses eligible for reimbursement provided to the Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive in any other
calendar year, (b) the reimbursements for expenses for which the Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, and (c) the right to payment or reimbursement hereunder may not be
liquidated or exchanged for any other benefit.

 

5.                                       Term of Employment.

 

(a)                                  Employment Term.  The Company hereby
employs Executive to render services to the Company in the position and with the
duties and responsibilities described in Section 1 for the period commencing on
the Commencement Date and ending upon the earlier of (i) three (3) years from
such date, and (ii) the date Executive’s Employment is terminated in accordance
with Section 5(b) (the “Term”).  After the initial three-year term of this
Agreement Executive’s Employment shall be “at will” and either Executive or the
Company shall be entitled to terminate Executive’s Employment at any time and
for any reason, with or without cause.  However, this Agreement will not govern
the terms of Executive’s employment after the Term.

 

(b)                                 Termination of Employment.  The Company may
terminate the Executive’s Employment at any time and for any reason (or no
reason), and with or without Cause, by giving the Executive 30 days’ advance
notice in writing.  The Executive may terminate his Employment by giving the
Company 30 days’ advance notice in writing.  The Executive’s Employment shall
terminate automatically in the event of his death.  The termination of the
Executive’s Employment shall not limit or otherwise affect his obligations under
Section 7.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Rights Upon Termination.  Upon Executive’s
termination of Employment for any reason, Executive shall be entitled to the
compensation, benefits and reimbursements described in Sections 1, 2, 3, and 4
for the period preceding the effective date of such termination.  Upon the
termination of Executive’s Employment under certain circumstances, Executive may
be entitled to additional severance pay benefits described in Section 6.  The
payments under this Agreement shall fully discharge all responsibilities of the
Company to the Executive.  This Agreement shall terminate when all obligations
of the parties hereunder have been satisfied.

 

(d)                                 Rights Upon Death.  If Executive’s
Employment ends due to death, Executive’s estate shall be entitled to receive an
amount equal to his target bonus for the fiscal year in which his death
occurred, prorated based on the number of days he was employed by the Company
during that fiscal year.  All amounts under this Section 5(d) shall be paid on
the first regularly scheduled payroll date that occurs on or after 60 days after
the Executive’s date of death.

 

(e)                                  Rights Upon Permanent Disability.  If
Executive’s Employment ends due to Permanent Disability and a Separation occurs,
Executive shall be entitled to receive (i) an amount equal to his Target Bonus
for the fiscal year in which his Employment ended, prorated based on the number
of days he was employed by the Company during that fiscal year, and (ii) a lump
sum amount equal to the product of (A) 24 and (B) the monthly amount the Company
was paying on behalf of the Executive and his eligible dependents with respect
to the Company’s health insurance plans in which the Executive and his eligible
dependents were participants as of the date of Separation.  The amounts payable
under this Section 5(e) shall be paid on the first regularly scheduled payroll
date that occurs on or after 60 days after the Executive’s Separation.

 

6.                                       Termination Benefits.

 

(a)                                  Preconditions.  Any other provision of this
Agreement notwithstanding, Subsections (b) and (c) below shall not apply unless
the Executive:

 

(i)                                     Has executed a general release of all
claims the Executive may have against the Company or persons affiliated with the
Company (substantially in the form attached hereto as Exhibit A) (the
“Release”);

 

(ii)                                  Has returned all property of the Company
in the Executive’s possession; and

 

(iii)                               If requested by the Board, has resigned as a
member of the Board and as a member of the boards of directors of all
subsidiaries of the Company, to the extent applicable.

 

The Executive must execute and return the Release within the period of time set
forth in the Release (the “Release Deadline”).  The Release Deadline will in no
event be later than 50 days after the Executive’s Separation.  If the Executive
fails to return the Release on or before the Release Deadline or if the
Executive revokes the Release, then the Executive will not be entitled to the
benefits described in this Section 6.

 

(b)                                 Severance Pay in the Absence of a Change in
Control.  If, during the term of this Agreement and prior to the occurrence of a
Change in Control or more than 12 months following a Change in Control, the
Company terminates the Executive’s Employment with the Company for a reason
other than Cause or Permanent Disability and a Separation occurs, then the

 

3

--------------------------------------------------------------------------------


 

Company shall pay the Executive a lump sum severance payment equal to (i) one
and one-half times his Base Salary in effect at the time of the termination of
Employment, (ii) his average annual bonus based on the actual amounts received
in the immediately preceding two years and (iii) the product of (A) 24 and
(B) the monthly amount the Company was paying on behalf of the Executive and his
eligible dependents with respect to the Company’s health insurance plans in
which the Executive and his eligible dependents were participants as of the date
of Separation.  If, during the term of this Agreement and prior to the
occurrence of a Change in Control or more than 12 months following a Change in
Control, Executive resigns his Employment for Good Reason and a Separation
occurs, then the Company shall pay the Executive a lump sum severance payment
equal to (i) one times his Base Salary in effect at the time of the termination
of Employment (ii) his average annual bonus based on the actual amounts received
in the immediately preceding two years and a lump sum amount equal to the
product of (A) 24 and (B) the monthly amount the Company was paying on behalf of
the Executive and his eligible dependents with respect to the Company’s health
insurance plans in which the Executive and his eligible dependents were
participants as of the date of Separation.   .   Notwithstanding anything herein
to the contrary, in the event that the Executive Employment is terminated for a
reason other than Cause or Permanent Disability or the Executive resigns his
Employment for Good Reason under this Subsection (b) within two years after
commencement of employment with the Company, then in lieu of using the average
bonus received in the immediately preceding two years for the above calculation,
such calculation shall use his Target Bonus in the year of termination if such
termination under this Subsection (b) occurs in the first year of employment
with the Company and the actual bonus the Executive received during the first
year of employment with the Company if such termination under this Subsection
(b) occurs in the second year of employment with the Company.  However, the
amount of the severance payment under this Subsection (b) shall be reduced by
the amount of any severance pay or pay in lieu of notice that the Executive
receives from the Company under a federal or state statute (including, without
limitation, the Worker Adjustment and Retraining Notification Act).

 

(c)                                  Severance Pay in Connection with a Change
in Control.  If, during the term of this Agreement and within 12 months
following a Change in Control, the Executive is subject to an Involuntary
Termination, then (i) the Company shall pay the Executive a lump sum severance
payment equal to (x) two times his Base Salary in effect at the time of the
termination of Employment plus two times the Executive’s average bonus received
in the immediately preceding two years and (y) a lump sum amount equal to the
product of (A) 24 and (B) the monthly amount the Company was paying on behalf of
the Executive and his eligible dependents with respect to the Company’s health
insurance plans in which the Executive and his eligible dependents were
participants as of the date of Separation , (ii) the vesting of all stock
options and shares of restricted stock granted by the Company and held by the
Executive shall be accelerated in full as of the date of the Involuntary
Termination.  Notwithstanding anything herein to the contrary, in the event that
the Executive is subject to an Involuntary Termination under this Subsection
(c) within two years after commencement of employment with the Company, then in
lieu of using the average bonus received in the immediately preceding two years
for the above calculation, such calculation shall use his Target Bonus in the
year of the Involuntary Termination if such termination under this Subsection
(c) occurs in the first year of employment with the Company and the actual bonus
the Executive received during the first year of employment with the Company if
such termination under this Subsection (c) occurs in the second year of
employment with the Company.  However, the amount of the severance payment

 

4

--------------------------------------------------------------------------------


 

under this Subsection (c) shall be reduced by the amount of any severance pay or
pay in lieu of notice that the Executive receives from the Company under a
federal or state statute (including, without limitation, the Worker Adjustment
and Retraining Notification Act).

 

(d)                                 Commencement of Severance Payments.  Payment
of the severance pay provided for under this Agreement will be made on the first
regularly scheduled payroll date that occurs on or after 60 days after the
Executive’s Separation, but only if the Executive has complied with the release
and other preconditions set forth in Subsection (a) (to the extent applicable).

 

7.                                       Non-Solicitation and Non-Disclosure.

 

(a)                                  Non-Solicitation.  During the period
commencing on the date of this Agreement and continuing until the second
anniversary of the date the Executive’s Employment terminated for any reason,
the Executive shall not directly or indirectly, personally or through others,
solicit or attempt to solicit (on the Executive’s own behalf or on behalf of any
other person or entity) either (i) the employment of any employee or consultant
of the Company or any of the Company’s affiliates or (ii) the business of any
customer of the Company or any of the Company’s affiliates in a manner that
could constitute engaging in sale of goods or services in or for a Restricted
Business or otherwise interferes with Company’s relationship with such customer.

 

(b)                                 Non-Competition.  As one of the Company’s
executive and management personnel and officer, Executive has obtained extensive
and valuable knowledge and confidential information concerning the business of
the Company, including certain trade secrets the Company wishes to protect. 
Executive further acknowledges that during his Employment he will have access to
and knowledge of Proprietary Information.  To protect the Company’s Proprietary
Information, Executives agrees that during his Employment with the Company,
whether full-time or half-time and for a period of 24 months after his last day
of Employment with the Company, he will not directly or indirectly engage in
(whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in a Restricted Business in a Restricted Territory.  It is agreed
that ownership of (i) no more than one percent (1%) of the outstanding voting
stock of a publicly traded corporation, or (ii) any stock he presently owns
shall not constitute a violation of this provision.

 

(c)                                  Reasonable.  Executive agrees and
acknowledges that the time limitation on the restrictions in this Section 7,
combined with the geographic scope, is reasonable.  Executive also acknowledges
and agrees that this provision is reasonably necessary for the protection of
Proprietary Information, that through his Employment he shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting the Company’s
business value which will be imparted to him.  If any restriction set forth in
this Section 7 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Non-Disclosure.  The Executive has entered
into a Proprietary Information and Inventions Agreement with the Company, which
is incorporated herein by this reference.

 

8.                                       Successors.

 

(a)                                  Company’s Successors.  This Agreement shall
be binding upon any successor (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets.  For all purposes
under this Agreement, the term “Company” shall include any successor to the
Company’s business and/or assets which becomes bound by this Agreement.

 

(b)                                 Employee’s Successors.  This Agreement and
all rights of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

9.                                       Taxes.

 

(a)                                  Withholding Taxes.  All payments made under
this Agreement shall be subject to reduction to reflect applicable withholding
and payroll taxes or other deductions required to be withheld by law.

 

(b)                                 Tax Advice.  The Executive is encouraged to
obtain his own tax advice regarding his compensation from the Company.  The
Executive agrees that the Company does not have a duty to design its
compensation policies in a manner that minimizes the Executive’s tax
liabilities, and the Executive shall not make any claim against the Company or
the Board related to tax liabilities arising from the Executive’s compensation.

 

(c)                                  Parachute Taxes.  Notwithstanding anything
in this Agreement to the contrary, if it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (“Total Payments”) to be made to Executive would otherwise exceed
the amount (the “Safe Harbor Amount”) that could be received by Executive
without the imposition of an excise tax under Section 4999 of Code, then the
Total Payments shall be reduced to the extent, and only to the extent, necessary
to assure that their aggregate present value, as determined in accordance the
applicable provisions of Section 280G of the Code and the regulations
thereunder, does not exceed the greater of the following dollar amounts (the
“Benefit Limit”): (i) the Safe Harbor Amount, or (ii) the greatest after-tax
amount payable to Executive after taking into account any excise tax imposed
under section 4999 of the Code on the Total Payments.  All determinations to be
made under this subparagraph (c) shall be made by an independent public
accounting firm selected by the Company before the date of the Change of Control
(the “Accounting Firm”).  In determining whether such Benefit Limit is exceeded,
the Accounting Firm shall make a reasonable determination of the value to be
assigned to the restrictive covenants in effect for Executive pursuant to
Section 7 of this Agreement, and the amount of his potential parachute payment
under Section 280G of the Code shall reduced by the value of those restrictive
covenants to the extent consistent with Section 280G of the Code and the
regulations thereunder. To the extent a reduction to the Total Payments is
required to be made in accordance with this subparagraph (c), such reduction
and/or cancellation of

 

6

--------------------------------------------------------------------------------

 

acceleration of equity awards shall occur in the order that provides the maximum
economic benefit to Executive.  In the event that acceleration of equity awards
is to be reduced, such acceleration of vesting also shall be canceled in the
order that provides the maximum economic benefit to Executive.  Notwithstanding
the foregoing, any reduction shall be made in a manner consistent with the
requirements of section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.  All of the fees and
expenses of the Accounting Firm in performing the determinations referred to in
this subparagraph (c) shall be borne solely by the Company.  The Company agrees
to indemnify and hold harmless the Accounting Firm from any and all claims,
damages and expenses resulting from or relating to its determinations pursuant
to this subparagraph (c), except for claims, damages or expenses resulting from
the gross negligence or willful misconduct of the Accounting Firm.

 

(d)                                 Section 409A.  Each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments.  If the Company determines that the Executive is a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of
his Separation, then (i) the severance payments under Section 6, to the extent
that they are subject to Section 409A of the Code, shall commence on the first
business day following (A) expiration of the six-month period measured from the
Executive’s Separation, or (B) the date of the Executive’s death, and (ii) the
installments that otherwise would have been paid prior to such date will be paid
in a lump sum when such payments commence.

 

10.                                 Definitions.

 

(a)                                  Cause.  For all purposes under this
Agreement, “Cause” shall mean:

 

(i)                                     An unauthorized use or disclosure by the
Executive of the Company’s confidential information or trade secrets, which use
or disclosure causes material harm to the Company;

 

(ii)                                  A material breach by the Executive of any
material agreement between the Executive and the Company;

 

(iii)                               A material failure by the Executive to
comply with the Company’s written policies or rules;

 

(iv)                              The Executive’s conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
State thereof;

 

(v)                                 The Executive’s gross negligence or willful
misconduct which causes material harm to the Company;

 

(vi)                              A continued failure by the Executive to
perform reasonably assigned duties after receiving written notification of such
failure from the Board; or

 

(vii)                           A failure by the Executive to cooperate in good
faith with a governmental or internal investigation of the Company or its
directors, officers or employees, if the Company has requested the Executive’s
cooperation.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Change of Control.  For all purposes under
this Agreement, “Change of Control” shall mean the occurrence of:

 

(i)                                     The acquisition, by a person or persons
acting as a group, of the Company’s stock that, together with other stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the Company;

 

(ii)                                  The acquisition, during a 12-month period
ending on the date of the most recent acquisition, by a person or persons acting
as a group, of 30% or more of the total voting power of the Company;

 

(iii)                               The replacement of a majority of the members
of the Board, during any 12-month period, by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of such appointment or election; or

 

(iv)                              The acquisition, during a 12-month period
ending on the date of the most recent acquisition, by a person or persons acting
as a group, of the Company’s assets having a total gross fair market value
(determined without regard to any liabilities associated with such assets) of
80% or more of the total gross fair market value of all of the assets of the
Company (determined without regard to any liabilities associated with such
assets) immediately prior to such acquisition or acquisitions.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
unless such transaction also qualifies as an event under Treas. Reg.
§1.409A-3(i)(5)(v) (change in the ownership of a corporation), Treas. Reg.
§1.409A-3(i)(5)(vi) (change in the effective control of a corporation), or
Treas. Reg. §1.409A-3(i)(5)(vii) (change in the ownership of a substantial
portion of a corporation’s assets).

 

(c)                                  Code.  For all purposes under this
Agreement, “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d)                                 Good Reason.  For all purposes under this
Agreement, “Good Reason” shall mean:

 

(i)                                     a change in the Executive’s position
with the Company that materially reduces his level of authority or
responsibility;

 

(ii)                                  a reduction in the Executive’s base salary
by more than 10% unless pursuant to a Company-wide salary reduction affecting
all Executives proportionately;

 

(iii)                               relocation of the Executive’s principal
workplace by more than 50 miles;

 

(iv)                              a substantial reduction, without good business
reasons, of the facilities and perquisites (including office space and location)
available to the Executive immediately prior to such reduction; or

 

(v)                                 a material reduction in the kind or level of
employee benefits to which the Executive is entitled immediately prior to such
reduction with the result that the Executive’s overall benefits package is
significantly reduced, unless such reduction is made in connection with a
reduction in

 

8

--------------------------------------------------------------------------------


 

the kind or level of employee benefits of employees of the Company generally.

 

A condition shall not be considered “Good Reason” unless the Executive gives the
Company written notice of such condition within 90 days after such condition
comes into existence and the Company fails to remedy such condition within 30
days after receiving the Executive’s written notice.  In addition, the
Executive’s resignation must occur within 12 months after the condition comes
into existence.

 

(e)                                  Involuntary Termination.  For all purposes
under this Agreement, “Involuntary Termination” shall mean either (i) the
Company terminates the Executive’s Employment with the Company for a reason
other than Cause or Permanent Disability and a Separation occurs, or (ii) the
Executive resigns his Employment for Good Reason and a Separation occurs.

 

(f)                                    Permanent Disability.  For all purposes
under this Agreement, “Permanent Disability” shall mean the Executive’s
inability to perform the essential functions of the Executive’s position, with
or without reasonable accommodation, for a period of at least 120 consecutive
days because of a physical or mental impairment.

 

(g)                                 Proprietary Information.  For all purposes
under this Agreement, “Proprietary Information” shall mean any and all
confidential and/or proprietary knowledge, data or information of the Company. 
By way of illustration but not limitation, Proprietary Information includes
(i) trade secrets, inventions, mask works, ideas, processes, formulas, source
and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques; and
(ii) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(iii) information regarding the skills and compensation of other employees of
the Company.

 

(h)                                 Restricted Business.  For all purposes under
this Agreement, “Restricted Business” shall mean the design, development,
marketing or sales of software, or any other process, system, product, or
service marketed, sold or under development by the Company at the time
Executive’s Employment with the Company ends.

 

(i)                                     Restricted Territory.  For all purposes
under this Agreement, “Restricted Territory” shall mean any state, county, or
locality in the United States in which the Company conducts business.

 

(j)                                     Separation.  For all purposes under this
Employment Agreement, “Separation” means a “separation from service,” as defined
in the regulations under Section 409A of the Code.

 

11.                                 Miscellaneous Provisions.

 

(a)                                  Notice.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, when delivered by
FedEx with delivery charges prepaid, or when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid.  In the case of
the Executive, mailed notices shall be addressed to him at the home address that
he most recently communicated to the

 

9

--------------------------------------------------------------------------------


 

Company in writing.  In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

(b)                                 Modifications and Waivers.  No provision of
this Agreement shall be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by the Executive and by
an authorized officer of the Company (other than the Executive).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

(c)                                  Whole Agreement.  This Agreement and the
Proprietary Information and Inventions Agreement supersede and replace any prior
agreements, representations or understandings (whether oral or written and
whether express or implied) between the Executive and the Company and constitute
the complete agreement between the Executive and the Company regarding the
subject matter set forth herein.

 

(d)                                 Choice of Law and Severability.  This
Agreement shall be interpreted in accordance with the laws of the State of New
Jersey (except their provisions governing the choice of law).  If any provision
of this Agreement becomes or is deemed invalid, illegal or unenforceable in any
applicable jurisdiction by reason of the scope, extent or duration of its
coverage, then such provision shall be deemed amended to the minimum extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect.  If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively the “Law”), then such provision shall be curtailed
or limited only to the minimum extent necessary to bring such provision into
compliance with the Law.  All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.

 

(e)                                  No Assignment.  This Agreement and all
rights and obligations of the Executive hereunder are personal to the Executive
and may not be transferred or assigned by the Executive at any time.  The
Company may assign its rights under this Agreement to any entity that assumes
the Company’s obligations hereunder in connection with any sale or transfer of
all or a substantial portion of the Company’s assets to such entity.

 

(f)                                    Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

 

 

Christopher Putnam

 

 

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

 

 

By

 

 

Stephen G. Waldis

 

President and Chief Executive Officer

 

11

--------------------------------------------------------------------------------
